Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2019

                                      No. 04-19-00084-CR

                                      Gabriel MARTINEZ,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR7552
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        On July 31, 2019, pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure,
we abated this appeal to the trial court and ordered it to conduct a hearing on or before August
21, 2019 to determine whether appellant desired to prosecute his appeal, was indigent, and if so,
to appoint counsel. After receiving an extension of time, the trial court held a hearing on
October 4, 2019. At the hearing, the trial court found appellant to be indigent and that he desired
to pursue his appeal. The trial court also found appellant’s counsel Patrick Montgomery did not
desire to abandon the appeal and would continue to represent him. The supplemental records
were filed on October 25, 2019.

        Based on the foregoing, we ORDER the abatement lifted and the appellate deadlines
reinstated. We further ORDER appellant’s counsel, Patrick Montgomery, to file appellant’s
brief within December 2, 2019. We advise counsel that because the brief was originally due
July 31, 2019, additional requests for extensions of time to file appellant’s brief will be strictly
reviewed.



                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk